Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  the claim recites “a surface of the bump facing the leeward side” and “a surface of the bump facing the groove” which may be confusing as “a surface of the bump” is used twice; however, these limitations are not indefinite as they clearly are defining two surfaces facing two different structural features. It is suggested that each of the surfaces be labeled for distinctness, e.g. first/second surface or “another surface of the bump facing the groove”, etc.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the center".  There is insufficient antecedent basis for this limitation in the claim and it is unclear which center is being claimed. 
Claim 1 further recites the limitation “the main reinforcement rib”.  There is insufficient antecedent basis for this limitation in the claim since the claim defines only “multiple main reinforcement ribs” whereas the subject limitation is a singular main reinforcement rib making it unclear whether the later claim limitations apply to one, some, or all of the multiple main reinforcement ribs. 
Claim 1 further recites the limitation "any adjacent curves of the multi-section bend".  There is insufficient antecedent basis for this limitation in the claim since no plurality of curves, much less adjacent curves, of the multi-section bend have been defined and it is unclear what structural requirements this limitation is imposing. 
Claim 2 recites the limitation “the curvature and arc length of the multi-section curve”. There is insufficient antecedent basis for this limitation in the claim which is indefinite because it is unclear whether “the curvature and arc length of the multi-section curve” applies to one, some, or all of the seeming plurality of curved sections of “the multi-section curve” and/or one, some, or all of the “any adjacent curves” defined in parent claim 1. 
Claim 4 recites the limitation “the main reinforcement rib”.  There is insufficient antecedent basis for this limitation in the claim since the claim defines only “multiple main reinforcement ribs” whereas the subject limitation is a singular main reinforcement rib making it unclear whether the later claim limitations apply to one, some, or all of the multiple main reinforcement ribs defined in parent claim 1. 
Claim 4 further recites “wherein the main reinforcement rib has a width of 2-3mm” which is indefinite because parent claim 1 has defined width at least at two locations, i.e. windward and leeward sides, and it is unclear which width or where it is to be evaluated is required by the claim. For the purpose of examination, the width will be interpreted as any width at any location of the main reinforcement rib. 
Claim 5 recites the limitation “the auxiliary reinforcement rib”.  There is insufficient antecedent basis for this limitation in the claim since parent claim 1 defines only “multiple annular auxiliary reinforcement ribs” whereas the subject limitation is a singular auxiliary reinforcement rib making it unclear whether the later claim limitations apply to one, some, or all of the multiple annular auxiliary reinforcement ribs defined in parent claim 1. 
Claim 7 recites the limitation “the bump”. There is insufficient antecedent basis for this limitation in the claim since the claim defines only “bumps matching the grooves” whereas “the bump” is a singular bump and it is not clear whether the later limitations apply to one, some, or all of the bumps. 
Claim 7 further recites the limitation “and bumps matching the grooves” which is indefinite because it is unclear in what way the bumps and the grooves are matching.  For example, matching in: size, shape, number, orientation, installation, within one another, etc. Based on context from Applicant’s disclosure, for the purpose of examination the limitation will be interpreted as requiring the bumps have an outer profile that generally matches an inner profile of the grooves in any way such that the bumps may be installed into the grooves (e.g. as implied in Fig 7). 
Claim 8 recites “side walls of the bumps and the grooves are respectively disposed with positioning ribs and/or positioning grooves that match with each other” which is indefinite because “side walls of the bumps and the grooves” does not distinctly define both side walls for the bumps and side walls for the grooves (i.e. unclear whether only the bumps have side walls) and further because in the limitation “respectively disposed with positioning ribs and/or positioning grooves” it is not clear whether “respectively disposed” means that sidewalls of the bumps and/or sidewalls of the grooves have one or a plurality of one, or both, of the positioning ribs and positioning grooves.  Further, it is not clear what structural requirement is made by the limitation “match with each other” since it is not clear 
Based upon context from Applicant’s disclosure, the limitation will be interpreted as requiring that both the grooves and the bumps each have side walls, the side walls of the bumps being immediately adjacent side walls of the grooves, and each side wall having at least one positioning rib and/or positioning groove which matches with at least one other positioning rib and/or positioning groove, such that any positioning ribs of each sidewall of one of the bumps or grooves is received within a respective positioning groove of an immediately adjacent sidewall of the other one of the bumps or grooves (as suggested in Fig 7).
Claim 9 recites the limitation “and bumps matching the grooves” which is indefinite because it is unclear in what way the bumps and the grooves are matching.  For example, matching in: size, shape, number, orientation, installation, within one another, etc. Based on context from Applicant’s disclosure, for the purpose of examination the limitation will be interpreted as requiring each groove of the 4-8 grooves have a respective one matching bump of the bumps (e.g. as implied in Fig 7).
Claims 2-11 depend upon at least one of the above rejected claims and inherit all deficiencies of the parent claim(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1-3, 5-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170306985 to Strehle in view of US 6071079 to Litvin. 
(a) Regarding claim 1: 
	(i) Strehle discloses a fan cover shell (see abstract), comprising: 
an outer frame (radially outer portion comprising webs 4, Figs 1-3); 
multiple annular auxiliary reinforcement ribs (coaxial circumferential webs 3, Figs 1-3), arranged from the center of the fan cover shell towards the outer frame (Fig 1); and 
multiple main reinforcement ribs (radial webs 2 located in the central region, Par 0013, i.e. the longest of radial ribs 2 of which there are only four; Figs 1-3) respectively extending from the center of the fan cover shell to the outer frame (Fig 1) and intersecting with the auxiliary reinforcement ribs to form multiple ventilation grills (spaces between adjacent auxiliary and main reinforcement ribs, Figs 1-3), 
wherein the main reinforcement rib forms a multi-section curve (any arbitrary sections of elliptical contour 5, Par 0028, Figs 4-5), and 
any adjacent curves (curves of any adjacent arbitrary sections of elliptical contour 5, Figs 4-5) of the multi-section curve bend toward a reverse direction (“convex curved envelope surface”, Par 0028, Figs 4-5).  
(ii) Strehle
wherein a first arc-shaped air guide surface is disposed on a windward side of the main reinforcement rib, nor 
wherein a width of the windward side of the main reinforcement rib is greater than that of a leeward side.
(iii) Litvin is also in the field of fans (see title) and teaches a fan cover shell (front grill 25), comprising:
multiple main reinforcement ribs (rib 27 comprising segments 27A-C, Figs 1-5), 
wherein each main reinforcement rib of the main reinforcement ribs comprises a first arc-shaped air guide surface (front end 40, Fig 3) disposed on a windward side of the main reinforcement rib (“air direction”, Fig 3); and
wherein a width (diameters of windward and leeward sides of the rib, D and D1 respectively of Col 3 Lns 1-2, Fig 3) of the windward side of the main reinforcement rib is greater than that of a leeward side (Col 3 Lns 1-2, Fig 3). 
(iv) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified all main and auxiliary reinforcement ribs as disclosed by Strehle with the above aforementioned first arc-shaped air guide surface and widths as taught by Litvin for the purpose of increasing the velocity of the delivered air (see abstract).  
	(b) Regarding claim 2: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein the curvature and arc length of the multi-section curve gradually increase from the center of the fan cover shell towards the outer frame (when evaluated from the center in a radially outward direction, elliptical contour 5 has both increasing curvature, i.e. smaller radius of curvature; and 
(c) Regarding claim 3: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein an angle formed between adjacent main reinforcement ribs (see interpretation of main reinforcement ribs described in above rejection of claim 1) is at least 15 degrees (as there are only 4 main reinforcement ribs, the angle between adjacent main reinforcement ribs must be around 90 degrees).
(d) Regarding claim 5: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein a second arc-shaped air guide surface is disposed at a windward side of the auxiliary reinforcement rib (see rejection of claim 1 above), and a width of the windward side of the auxiliary reinforcement rib is greater than that of the leeward side (Litvin: Fig 3).
(e) Regarding claim 6: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein a third arc-shaped air guide surface is disposed at the leeward side of the outer frame (Litvin: outer frame at leeward side has ring 26 which is arc-shaped, i.e. circular, in Fig 1 and arc-shaped in Fig 2 either having an arcuate airfoil shape or a mating surface matching said airfoil shape).



claim 10: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches a center plate (Litvin: center plate 30, Figs 1-2) disposed at the center of the outer frame (Litvin: Figs 1-2), the multiple main reinforcement ribs respectively extending from the center plate to the outer frame (Litvin: Col 2 Lns 42-43/55-56).
(g) Regarding claim 11: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination does not explicitly teach wherein the fan cover shell according to claim 1 is used in an air conditioning unit. 
(iii) The preamble of the claim merely states the intended use of the fan cover shell (i.e. for use in an air conditioning unit) rather than any distinct definition of any of the claimed invention’s limitations and therefore carries little patentable weight; further, the preamble’s recitation of the fan cover shell’s intended use does not result in any structural difference, i.e. does not define any structural features of an air conditioning unit beyond the structural features of the fan cover shell, and therefore does not limit the claim scope to distinguish over the prior art. See MPEP 2111.02(II). 





4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170306985 to Strehle in view of US 6071079 to Litvin in further view of US 4927324 to Coup as evidenced by OSHA Instruction STD 1-12-001. 
(a) Regarding claim 4: 
(i) The proposed combination teaches the fan cover shell according to claim 1.  
(ii) The proposed combination further teaches wherein the main reinforcement rib has a width of 2-3mm (Litvin: wherein either or both of windward and leeward widths, i.e. diameters D and D1 respectively, are within  around 0.079-0.118 inches corresponding to claimed width of 2-3mm, Col 3 Lns 1-6). 
(iii) The proposed combination does not explicitly teach wherein a gap between adjacent auxiliary reinforcement ribs is 8-10 mm.
(iv) Coup is also in the field of fans (see title) and teaches wherein lateral (i.e. non-longitudinal) spacing of grill openings is less than 0.5 inches which includes the claimed spacing of 8-10 mm (corresponding to around 0.315 – 0.394 inches). 
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified adjacent auxiliary reinforcement ribs as taught by the proposed combination to be spaced within the claimed range for the purpose of meeting common safety requirements (OSHA requirements, Col 1 Lns 21-23; see also current 29 CFR 1910.212[a][5] as evidenced by OSHA Instruction STD 1-12-001 section “3. Interpretation”). 



Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170306985 to Strehle in view of US 6071079 to Litvin in further view of US 5838534 to Yang. 
(a) Regarding claim 7: 
(i) The proposed combination teaches the fan cover shell according to claim 6.  
(ii) The proposed combination further teaches multiple grooves (Strehle: attachment webs 4, Figs 1-3) disposed at the leeward side of the outer frame (Strehle: Figs 1-2), bolt mounting holes being disposed in the grooves (each attachment web 4 has a bolt hole, Fig 1). 
(iii) The proposed combination does not explicitly teach bumps matching the grooves, wherein a surface of the bump facing the leeward side has an outline matching the third arc-shaped air guide surface, and a surface of the bump facing the groove and the groove together form bolt accommodation space.
(iv) Yang is also in the field of grooves with bolt mounting holes (see abstract) and teaches: 
an outer frame (cover 20) comprising a plurality of grooves (fastener well 21), 
each groove comprising a bolt mounting hole (hole in fastener well 21 through which screw fastener 40 passes through, Figs 3/5/8), and 
bumps (fastener cap 30) matching the grooves (Figs 1/3-4/8), 
wherein a surface of the bump facing away from the groove has an outline matching an outward facing profile of the outer frame (both the phantom cross sectional profile as shown in Figs 3/8 as well as the perimeter profile of the groove as shown in Figs 2/4-5), and 
a surface of the bump facing the groove and the groove together form a bolt accommodation space (interior volume of fastener well 21 between fastener cap 30 and back cover 20 in which fastener 40 is located, Figs 3/5/8).
(v) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the grooves as taught by the proposed combination with the above aforementioned bumps as taught by Yang for the purpose of improving aesthetics (Col 1 Lns 30-36; Col 2 Lns 5-7) while maintaining ease of installation and removal of the bumps without needing a tool (Col 1 Ln 63 – Col 2 Ln 7). 
(b) Regarding claim 8: 
(i) The proposed combination teaches the fan cover shell according to claim 7.  
(ii) The proposed combination further teaches wherein side walls of the bumps and the grooves (ribs comprising projections 31/32 and rib 33 of fastener cap 30; any wall defining fastener well 21) are respectively disposed with positioning ribs (projections 31/32, Figs 3-4/6-8) and/or positioning grooves (assembly grooves 23/25, Figs 5-8) that match with each other (Col 3 Lns 44-48, Figs 5-8).
(c) Regarding claim 9: 
(i) The proposed combination teaches the fan cover shell according to claim 7.  
(ii) The proposed combination further teaches wherein the fan cover shell comprises 4-8 of the grooves and bumps matching the grooves (Strehle: grille 1 comprises 4 attachment webs 4; in the proposed combination, each web 4 of Strehle would receive a fastener cap as taught by Yang and described in rejection of claim 7 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6341806 to Chung teaches grooves with matching bumps to define a bolt receiving space (screws 15, grooves 17, cap insert 30, Figs 3-10B). US 10487736 to Servant teaches grooves with matching bumps to define a bolt receiving space and wherein sidewalls of said grooves and matching bumps having positioning ribs and/or positioning grooves to receive said ribs (cavity 37, plug 8, screws 70, alignment pin 102, Figs 3-9).  US 10502133 to Awasthi teaches grooves and matching bumps substantially similar to those of Servant described above but additionally wherein sidewalls of the grooves and matching bumps may comprise positioning ribs (dovetailed projections 72/112) which are receiving in positioning grooves (slots 74/114, Figs 4-6 & 8-9). US 20120115410 to Oliver which teaches a groove (channel 95) and a matching bump (mounting profile covers 20) defining a space to receive a bolt (screw 10) wherein sidewalls of the groove and matching bump comprise ribs (projections of cover legs 25a/25b) which are received in grooves (recessed portions of mounting leg 35a and head 40 which receiving cover legs 25a/25b to secure the mounting profile cover therein, Figs 3-4).  US 5112175 to Wilkening teaches a groove (screw hole 26, shoulder 28) and matching bump (hole plug 10) wherein an outer surface of the bump has a profile matching an arcuate outer profile of the groove (Figs 1-2/4).  US 5259726 to Bacria teaches a fan cover shell (fan guard 100) comprising annular ribs (guard rings 105) wherein the annular ribs have an airfoil profile (Fig 10).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN A PRUITT whose telephone number is (571)272-8383. The examiner can normally be reached T-F 8:30am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN A PRUITT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745